Exhibit 10.1

 

Separation Agreement and General Release of Claims

 

In consideration of the severance benefits offered to me by
HealthDataInsights, Inc. ( “HDI”) pursuant to my HDI Executive Employment
Agreement effective as of December 16, 2011 (the “Employment Agreement”) in
connection with my ceasing to be employed by HDI, HMS Holdings Corp.
(“Holdings”), and its other direct and indirect subsidiaries, corporate
affiliates, and their respective successors and assigns (collectively, the
“Company”), I hereby agree to the following general release and to the other
terms and conditions as set forth below (the “General Release Agreement”).

 

The Company hereby advises me to consult with an attorney before signing this
General Release Agreement and I am being provided with more than twenty-one (21)
days to review this General Release Agreement.

 

1.                                      I acknowledge my employment with the
Company will be permanently and irrevocably terminated on February 27, 2015
(“Separation Date”) as a voluntary resignation, unless terminated earlier for
“Cause” (as defined in Section 6(d) of the Employment Agreement). Until the
Separation Date, I agree I will work full time as President Emeritus at my
current base salary reporting to William C. Lucia. As President Emeritus, my
responsibilities will include, but are not limited to, assisting the Company in
the orderly transition of duties to Spencer Young, assisting in the ongoing
Centers for Medicare and Medicaid Services (“CMS”) procurement, and assisting in
assigned government relations activities. I agree to devote my full working time
and attention to the Company, and to perform my duties as I am instructed by
William Lucia in good faith and to the best of my abilities, and to give those
duties priority over all other activities. In addition to performing all work
assigned by William Lucia, I agree that I will use my best efforts and fully
cooperate with the Company to transition my duties to Spencer Young, assist with
any reconstitution of the Board and officers and notifications of CMS as
requested by William Lucia. Further, I understand I will be reimbursed for
reasonable and necessary expenses incurred consistent with Company policy but I
will not incur any expenses without advance approval by Company, and any expense
not pre-approved will not be reimbursed. I agree and understand that if I fail
to communicate or make yourself available as required in this General Release
Agreement, violate any professional obligations to the Company, engage in any
acts of dishonesty or misconduct or violation of law or regulation, fail to
perform my duties promptly, in good faith and to the best of my abilities, or
otherwise violate this Agreement, I may be terminated by the Company for “Cause”
between my execution of this Agreement and the Separation Date and without
further notice, and I will be entitled to no further compensation or other
benefits under this Agreement but will nonetheless remain bound by my own
obligations hereunder. In such case, the Company may seek and shall be entitled
to the return of monies already paid to me, damages, and attorney’s fees and
costs arising out of such Cause and violation of this General Release Agreement.

 

2.                                      On behalf of myself and my heirs,
executors, administrators, successors and assigns, I hereby fully, forever,
irrevocably and unconditionally release, remise and discharge Holdings, the
other members of the Company and their affiliates, subsidiaries, parent
companies, predecessors and successors, and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities and expenses (including attorneys’ fees and
costs), of every kind and nature that I ever had or now have against any or all

 

--------------------------------------------------------------------------------


 

of the Released Parties with respect to my employment with and/or separation
from the Company, including all claims under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e et seq., the Genetic Information Nondiscrimination
Act of 2008, 42 U.S.C. § 2000ff et seq., the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C.
§ 2101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq., and the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; Nevada Fair Employment
Practices Act — Nev. Rev. Stat. §§ 613.310 et seq., Nevada Equal Pay Law — Nev.
Rev. Stat. § 608.017; Nevada School Visitation Law — Nev. Rev. Stat. § 392.920,
Nevada Wage Payment and Work Hour Law — Nev. Rev. Stat. §§ 608.016 et seq.;
Nevada Occupational Safety & Health Act — Nev. Rev. Stat. Ch. 618, Nevada Family
and Medical Leave (for public employees only) — Nev. Rev. Stat. §§ 284.558,
284.5811, Nevada’s Unemployment Compensation Law — Nev. Rev. Stat. §§ 612.010 et
seq.; all common law claims including actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract, including the Employment Agreement and all claims to any
equity compensation from the Company (other than compensation vested or vesting
on my termination of employment), contractual or otherwise; and any claim or
damage arising out of my employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that nothing in this General Release Agreement releases any claim to
the compensation or payments referenced in Section 5 below or prevents me from
filing a charge with, cooperating with or participating in any proceeding before
the Equal Employment Opportunity Commission or a state fair employment practices
agency (except that I acknowledge that I may not recover any monetary benefits
in connection with any such claim, charge or proceeding).

 

I understand and agree that the claims released in this section include not only
claims presently known to me, but also all unknown or unanticipated claims,
rights, demands, actions, obligations, liabilities and causes of action of every
kind and character that would otherwise come within the scope of the released
claims as described in this section. I understand that I may hereafter discover
facts different from what I now believe to be true, which if known, could have
materially affected this General Release Agreement, but I nevertheless waive and
release any claims or rights based on different or additional facts.

 

The Company agrees that I am not releasing any claims or rights I may have for
indemnification under state or other law or the charter, articles, or by-laws of
the Company and its affiliated companies, or under any indemnification agreement
with the Company or under any insurance policy providing directors’ and
officers’ coverage for any lawsuit or claim relating to the period when I was a
director or officer of the Company or any affiliated company; provided, however,
that (i) the Company’s execution of this General Release Agreement is not a
concession, acknowledgment, or guaranty that I have any such rights to
indemnification, (ii) this General Release Agreement does not create any
additional rights for me to indemnification, and (iii) the Company retains any
defenses it may have to such indemnification or coverage.

 

3.                                      I acknowledge and reaffirm my obligation
to keep confidential and not disclose any and all non-public information
concerning the Company that I acquired during the course of my employment with
the Company, including any non-public information concerning the Company’s
business affairs, business prospects and financial condition, as is stated more
fully in Section 3 of the Restrictive Covenants Agreement (as defined in the
Employment Agreement), which section

 

2

--------------------------------------------------------------------------------


 

remains in full force and effect.  I further acknowledge and reaffirm my other
obligations under the Restrictive Covenants Agreement (as defined in the
Employment Agreement), including my noncompetition and nonsolicitation
obligations, all of which also remain in full force and effect and survive the
termination of the Employment Agreement and the termination of my employment
with the Company.  I acknowledge that, to comply with applicable law, the
Company may need to file or otherwise publicly disclose this General Release
Agreement and other details regarding my ceasing to be an employee.

 

4.                                      I confirm that I have returned to the
Company in good working order all keys, files, records (and copies thereof),
equipment (including computer hardware, software and printers, wireless handheld
devices, cellular phones, pagers, etc.), Company identification, Company
vehicles, Company Confidential Information (as defined the Employment Agreement)
and any other Company-owned property in my possession or control and have left
intact with, or delivered intact to, the Company all electronic Company
documents, including those that I developed or helped to develop during my
employment, none of which I will retain in any form or medium. I further confirm
that I have cancelled all accounts for my benefit, if any, in the Company’s
name, including credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts.

 

5.                                      I acknowledge that I have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of my employment and that no other reimbursements are owed to me
other than reasonable and necessary expenses recently submitted or to be
submitted under the Company’s expense reimbursement policies.  I also
acknowledge that except for payment for any unused and accrued (pursuant to
Company policy) personal time off (“PTO”) time, I have received payment in full
for all services rendered in conjunction with my employment by the Company,
including payment for all wages, bonuses, equity, and other amounts other than
amounts due in the ordinary course in a final paycheck, and that no other
compensation is owed to me, except as provided in Section 6(a) and (b) of the
Employment Agreement, as specified on Annex I hereto, which the Company
acknowledges I am due in accordance with the Employment Agreement’s terms and,
if applicable, the Transition Bonus.

 

6.                                      I understand and agree that I will not
make any false, disparaging or derogatory statements to any person or entity,
including any media outlet, regarding the Company or any of the other Released
Parties or about the Company’s business or operational affairs and financial
condition; provided, however, that nothing herein shall prevent me from making
truthful disclosures to any governmental entities where required by applicable
law or to enforce the terms of this General Release Agreement. The Company
agrees that the members of the Board and the executive officers of the Company
will not make, or cause anyone to make, any false, disparaging or derogatory
statements to any person or entity, including any media outlet, regarding my
service with the Company; provided, however, that nothing herein prevents them
from making truthful disclosures to any governmental entities where required by
applicable law or to shareholders in connection with required disclosures.

 

7.                                      I agree to cooperate fully with the
Company in the investigation, defense or prosecution of any claims or actions
now in existence or that may be brought in the future against or on behalf of
the Company by any third party against the Company or by the Company against any
third party.  In seeking such cooperation, the Company will take into account my
conflicting professional and personal commitments.  I also agree that my full
cooperation in connection with such claims or actions will include being
available to meet with the Company’s counsel to prepare for discovery, any
mediation, arbitration, trial, administrative hearing or other proceeding, and
to act as a witness when requested by the Company at reasonable times and
locations designated by the

 

3

--------------------------------------------------------------------------------


 

Company.  Moreover, unless otherwise prohibited by law, I agree to notify Eugene
V. DeFelice, Executive Vice President, General Counsel & Secretary of HMS
Holdings, if I am asked by any person, entity or agency to assist, testify or
provide information in any such proceeding or investigation.  Such notice shall
be in writing and sent by overnight mail within two business days of the time I
receive the request for assistance, testimony or information.  If I am not
legally permitted to provide such notice, I agree that I shall request that the
person, entity or agency seeking assistance, testimony or information provide
notice consistent with this Section 7.  The Company acknowledges that I may have
my personal counsel present for discovery or other adversarial proceedings at my
own expense (except to the extent payment for counsel is provided under any
applicable indemnification policy or director or officer insurance), provided
that I must comply with any terms under such policies or insurance with respect
to using Company-provided or insurer-selected counsel in situations where
conflicts of interest do not prevent such use.  I further agree to cooperate
with the Company in the transitioning of my work, and that I will be available
to the Company for this purpose or any other purpose reasonably requested by the
Company.  The Company agrees to compensate me (other than during trial or
arbitration attendance and testimony) at a mutually agreeable hourly rate for
any cooperation required by this provision after the period covered by the
severance obligations of Section 6 of the Employment Agreement.  For any
deposition testimony, I agree that paying me an hourly rate equivalent to
1/2000th of my last annual salary at the Company is reasonable.  In addition,
the Company also agrees to reimburse me (or pay me in advance) any out-of-pocket
expense I incur (or will incur) for travel, lodging, airfare, transportation,
parking, meals and other similar expenses reasonably incurred by me to provide
such cooperation.  The obligations of this section do not apply to any action I
may bring against the Company for nonpayment of severance.

 

8.                                      This General Release Agreement shall be
binding upon the parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This General Release Agreement is
binding upon and shall inure to the benefit of the parties and their respective
agents, assigns, heirs, executors, successors and administrators.  No delay or
omission by the Company in exercising any right under this General Release
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

 

9.                                      Should any provision of this General
Release Agreement be declared or be determined by any court of competent
jurisdiction to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and the illegal or invalid
part, term or provision shall be deemed not to be a part of this General Release
Agreement.

 

10.                               I understand and agree that this General
Release Agreement is a severance agreement and does not constitute an admission
of liability or wrongdoing on the part of the Company.

 

11.                               I acknowledge that I have been given at least
twenty-one (21) days to consider this General Release Agreement, and that the
Company advised me in writing to consult with an attorney of my own choosing
prior to signing this General Release Agreement.  I also acknowledge that any
change made to this General Release Agreement, whether material or immaterial,
does not restart the running of the 21-day period.  I understand that I may
revoke this General Release Agreement within seven days after I sign it by
notifying Eugene V. DeFelice, Executive Vice President, General Counsel &
Secretary of HMS Holdings, in writing, and that the General Release Agreement
shall not be effective or enforceable until the expiration of this seven day
revocation period.  I understand and agree that by entering into this General
Release Agreement I am waiving any and all rights or claims I might have under
the Age Discrimination in Employment

 

4

--------------------------------------------------------------------------------


 

Act, as amended by the Older Workers Benefit Protection Act, and that I have
received consideration beyond that to which I was previously entitled.

 

12.                               I affirm that no other promises or agreements
of any kind have been made to or with me by any person or entity whatsoever to
cause me to sign this General Release Agreement (other than the provision of
severance under the Employment Agreement and the terms of this General Release
Agreement) and that I fully understand the meaning and intent of this General
Release Agreement.  I state and represent that I have had an opportunity to
fully discuss and review the terms of this General Release Agreement with an
attorney.  I further state and represent that I have carefully read this General
Release Agreement, understand its contents, freely and voluntarily assent to all
of the terms and conditions hereof, agree that I will receive compensation
conditioned on my providing an effective release that exceeds what I would
otherwise receive from the Company, and sign my name of my own free act.

 

13.                               In connection with the severance benefits
provided to me pursuant to this General Release Agreement and the Employment
Agreement, the Company will withhold and remit to the tax authorities the
amounts required under applicable law, and I shall be responsible for all
applicable taxes with respect to such severance benefits under applicable law. 
I acknowledge that I am not relying upon the advice or representation of the
Company with respect to the tax treatment of the payments set forth in the
Employment Agreement.

 

14.                               This General Release Agreement must be
construed, interpreted and governed in accordance with the laws of the State of
Nevada without reference to rules relating to conflict of laws.  The dispute
resolution provisions of Section 9(n) of the Employment Agreement shall apply to
this General Release Agreement. References in this General Release Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.

 

15.                               I agree to confirm my promises and obligations
contained in this General Release Agreement immediately following the
termination of my employment, up to and including the date I sign the
Confirmation of Promises to this General Release Agreement. I understand and
agree that I will not be entitled to the severance set forth in Annex I until I
sign and submit the Confirmation of Promises to the Company.

 

Signatures on Following Page

 

5

--------------------------------------------------------------------------------


 

I hereby agree to the terms and conditions set forth above.  I have been given
at least 21 days to consider this General Release Agreement and I have chosen to
execute this on the date below. I understand I have seven days following the
execution of this General Release Agreement to revoke the General Release
Agreement. I intend that this General Release Agreement become a binding
agreement between the Company and me if I do not revoke my acceptance in seven
days.

 

 

November 17, 2014

 

 

/s/ Andrea M. Benko

Date

 

Andrea Benko

 

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

 

 

HMS Holdings Corp. for itself and HDI

 

 

 

 

 

 

November 17, 2014

 

 

By:

/s/ William C. Lucia

Date

 

William C. Lucia

 

 

Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

Annex I

 

PTO
Balance                                                                                                                                                                                   
To be determined as of the Separation Date pursuant to Company policy.

 

Cash
Severance                                                                                                                                                                    
The Company agrees that following the Separation Date, it will give you
severance payments in the gross amount of Four Hundred Fifty Thousand Dollars
and Zero Cents ($450,000.00) (the “Separation Payment”), representing twelve
months’ salary (at your current salary level), provided you have not secured
another position with the Company. The Separation Payment shall be paid to you
in bi-weekly installments on the Company’s normal payroll cycle in accordance
with the Company’s regular payroll practices, and is subject to all statutory
deductions required by federal, state and/or local law, with the first
installment starting on the first full payroll period after you have signed the
Confirmation of Promises to the General Release Agreement and the revocation
period has expired. Payments will be reported on a tax form W-2.

 

Benefit
Payment                                                                                                                                                               
The Company will pay you a lump sum amount equal to the difference between the
COBRA coverage premium for the same type of medical, dental and vision coverage
(single, family or other) you are receiving as of the Separation Date and your
employee contribution, which represents the amount the Company would allocate
for such coverage had your coverage remained active for twelve months. This
payment will be taxable and subject to withholding. You will be responsible for
ensuring the timely payment of your COBRA coverage premiums.

 

Equity
Compensation                                                                                                                                    
As provided in the respective plans and agreements

 

Other Benefit Plan
Participation                                                                              
None, other than as provided under COBRA.

 

Other than what is listed above, you understand and acknowledge that you are not
entitled to any other payments or benefits.  You further acknowledge that you
will not receive a Bonus payment under Section 4(b) of the Employment Agreement.

 

7

--------------------------------------------------------------------------------


 

CONFIRMATION OF PROMISES

 

To Only Be Signed by Andrea Benko After Her Separation Date

 

I, Andrea Benko, hereby confirm, and incorporate as if fully set forth herein,
my promises and obligations set forth in the attached Separation Agreement and
General Release of Claims (“General Release Agreement”) and, in particular, but
without limitation, I acknowledge, incorporate and re-agree as of this date to
the promises and obligations made in the General Release Agreement, including
releasing all claims against the Company and the Released Parties that may have
occurred or arisen up to and including the date of execution of this document.

 

I expressly acknowledge and agree that I am releasing all claims pursuant to
Section 2 of the General Release Agreement, up to and including the date set
forth below on this Confirmation of Promises document.

 

I HAVE READ THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS, INCLUDING
THIS CONFIRMATION OF PROMISES, AND, UNDERSTANDING ALL OF ITS TERMS, SIGN IT OF
MY OWN FREE WILL.

 

 

Date:

 

 

 

 

Andrea Benko

 

I acknowledge that by signing this Confirmation of Promises to the General
Release Agreement, I have been given at least twenty-one (21) days to consider
the terms of the General Release Agreement, including the release of all claims,
including any potential claim under the Age Discrimination in Employment Act
and/or equivalent state or local law.

 

I have seven (7) days following the execution of this Confirmation of Promises
to revoke the General Release Agreement. The General Release Agreement shall not
become effective or enforceable until this seven (7) day revocation period has
expired.

 

The General Release Agreement shall be effective on the eighth (8th) day
following my execution of this Confirmation of Promises.

 

8

--------------------------------------------------------------------------------


 

[g248601ke03i001.jpg]

 

Corporate Compliance Statement-Return of Property and Information

 

Upon hire, I pledged that I would return to HMS and HDI (collectively “the
Company”) all HMS and HDI company property and confidential information,
including protected health information (PHI) in my possession, at such time as
my employment by, or business relationship with, HMS and HDI ended.

 

I hereby declare and attest that I have returned to the Company all HMS and HDI
all property previously in my possession or to which I had been granted access,
including but not limited to computer, computer equipment, software and
peripherals, electronic devices, electronic and paper files, and documents (in
paper or electronic form) containing PHI and/or other confidential information
pertaining to individuals or to the Company or its business, along with any and
all copies thereof.

 

I acknowledge that my authorization to access or possess HMS and HDI company
property and any protected health information (PHI) or other confidential
personal information obtained, used, maintained, or stored in connection with
business activities of the Company ceased with the termination of employment by
HMS and HDI.

 

Further, with respect to confidential medical or health information:

 

I understand that unauthorized disclosure of that information in violation of
state or federal law, including but not limited to the Health Insurance
Portability and Accountability Act of 1996 (HIPAA) and regulations promulgated
to implement that statute, may result in civil or criminal penalties against
myself.

 

I acknowledge that in receiving, storing, processing, using, or taking any other
action with respect to that information, I have been and remain fully bound by
federal and state laws and regulations concerning the confidentiality of medical
and financial records, including but not limited to applicable federal
regulations governing the Medicare and Medicaid programs (42 C.F.R.  §§ 431.300
-  431.307; 42 C.F.R . §§ 401.101 -  401.152, and 42 C.F.R § 482.24), the HIPAA
Privacy Rule (45 C.F.R. 160 and 164) and applicable state laws and regulations
protecting the confidentiality of confidential information such as HIV related
information.

 

Finally, I affirm that there are no privacy, compliance or security issues of
which I am aware that have not been reported to the respective Chief Compliance
Officer and/or Chief Security Officer.

 

I declare under penalty of perjury that the foregoing is true and correct.

 

 

Andrea M. Benko

 

/s/ Andrea M. Benko

Employee or Consultant Name

 

Employee or Consultant Signature

 

 

 

 

 

 

November 17, 2014

 

 

Date of Attestation

 

Date of Termination

 

1

--------------------------------------------------------------------------------